Title: From John Adams to Edmund Jenings, 20 April 1780
From: Adams, John
To: Jenings, Edmund


     
      Secret and confidentialMy dear Sir
      Paris April 20. 1778 1780
     
     There is a little Pamphlet, which was written by me in the Year 1765, and published at Boston, afterwards reprinted in England, under the Title of “a Dissertation on the Cannon and the feudal Law.” It is a kind of philosophical and political Rhapsody, written when I was not very old, and when I had certainly Seen very little of this World, and knew but little of Men or Things. It was ascribed, in the time of it to Jeremiah Gridley Esq, the greatest Lawyer, that ever was in Boston, who was my Patron in my Youth. He died before the Pamphlet came over under his name or he would have publickly disclaimed it, because he was on the other side in Politicks. It was printed, or bound up in a small Pamphlet under the Tittle of the true sentiments of America, with Letters from the House of Representatives of Mass Bay, to several great Men. I want to beg the favour of you to write to England to obtain it for me, and to get it printed in the Remembrancer. They may put my name to it, if they please. It may be thought vanity in me, perhaps to say it, but it had an Effect upon the People of New England beyond all Imagination. It appeared to them to point out the means by which human nature had been degraded in Europe, to shew them that their Ancestors had wisely and virtuously endeavored, to Screen them from those means, and perhaps no one thing that ever was written or done contributed more than that Publication, to unite the People of New England, as one Man in the Resolution of opposing force, to the stamp Act, and of having recourse to Arms rather than submit to it. I have Reasons of a public nature to wish to see this published at this time, which perhaps sometime or other you may know. I shall, take occasion to let you further, into some particulars of my History, which is altogether unknown I find in Europe. You will never find me any, very great Matter, but you will find, that I have been twenty Years, in the midst of Politicks and through the whole of it, invariably constant to the same Principles and the same system, through all Opprobriums, Obloquies, Dangers, Terrors, Losses, and Allurements.
     I ask your Pardon sir, for giving you so much trouble, but I take Advantage of your friendly Professions, and I assure you confidence is a Plant of slow growth in my Bosom, Altho it was very far otherwise twenty years ago. I have not yet found in Europe another Person, to whom I can unbosom myself.
     I shall put you to expence, perhaps for Postage or otherwise, which I shall be glad to repay.
     Adieu.
    